UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6869


UNULA BOO SHAWN ABEBE,

                Plaintiff - Appellant,

          v.

RICHLAND COUNTY, COLUMBIA POLICE DEPARTMENT, CITY OF,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Margaret B. Seymour, District
Judge. (0:09-cv-02469-MBS)


Submitted:   October 19, 2010             Decided:   October 28, 2010


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Unula Boo Shawn Abebe, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Unula Abebe, a state prisoner, appeals the district

court’s    order    accepting       the   recommendation     of   the   magistrate

judge and dismissing his 42 U.S.C. § 1983 (2006) complaint.                      We

have     reviewed       the     record    and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Abebe v. Richland Cnty., No. 0:09-cv-02469-MBS (D.S.C.

June 14, 2010).           We dispense with oral argument because the

facts    and    legal    contentions      are   adequately    presented    in   the

materials      before     the    court    and   argument    would   not   aid   the

decisional process.

                                                                          AFFIRMED




                                           2